988 F.2d 122
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Ray TURNER, Plaintiff-Appellant,v.Jonathon BISHOP, Defendant-Appellee.
No. 92-35458.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 11, 1993.*Decided Feb. 18, 1993.

Appeal from the United States District Court for the Western District of Washington;  No. CV-92-462-CRD (PKS), Carolyn R. Dimmick, District Judge, Presiding.
W.D.Wash.
AFFIRMED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Donald R. Turner appeals pro se the district court's order denying his motion for appointment of counsel in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his medical needs.   We have jurisdiction pursuant to 28 U.S.C. § 1292(b).   See Ivey v. Board. of Regents, 673 F.2d 266, 269 (9th Cir.1982) (the trial court' refusal to appoint counsel in civil rights cases is an appealable interlocutory order).


3
Turner's complaint alleged the prison officials refused to give Tuner pain medication prescribed by the prison physician.   After the court ordered service of process, Turner requested appointment of counsel pursuant to 28 U.S.C. § 1915(d).


4
Appointment of counsel under section 1915(d) is left to the sound discretion of the trial court and is granted only in "exceptional circumstances" where the legal issues are complex.   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990).   Here, the district court found that Turner could adequately represent himself proceeding pro se.   We agree.   The facts in Turner's case are straightforward and the law is well settled.   Accordingly, the district court did not abuse its discretion by denying Turner's motion for appointment of counsel.   See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3